Citation Nr: 0908369	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-35 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for tinnitus.

Entitlement to service connection for a low back disability.  

Entitlement to service connection for a right foot stress 
fracture.  

Entitlement to an initial compensable disability rating for 
recurrent aphthous stomatitis.  

Entitlement to an increased initial evaluation for irritable 
bowel syndrome, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to 
December 2005.  

The matters of entitlement to initial increased rating for 
irritable bowel syndrome, initial compensable rating for 
recurrent aphthous stomatitis, and service connection for a 
low back disability and a right foot stress fracture come to 
the Board of Veterans' Appeals (Board) from a January 2006 
rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement was received 
in March 2006, a statement of the case was issued in October 
2006, and a substantive appeal was received in November 2006.  
The matter of service connection for tinnitus comes to the 
Board from a September 2006 rating decision of a VA RO.  A 
notice of disagreement was received in November 2006, a 
statement of the case was issued in April 2007, and a 
substantive appeal was received in June 2007.  


FINDINGS OF FACT

1.  Tinnitus was not manifested during service or for many 
years after service, nor is tinnitus otherwise causally or 
etiologically related to service.

2.  The Veteran is not shown to have a low back disability.  

3.  The Veteran is not shown to have a right foot stress 
fracture.  

4.  The Veteran's recurrent aphthous stomatitis does not 
involve at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.

5.  The Veteran's irritable bowel syndrome is manifested by 
mild fecal leakage, but without persistent or frequently 
recurring moderate symptoms, the need to wear a pad or 
constant abdominal distress.


CONCLUSIONS OF LAW

1.  Tinnitus disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  A right foot stress fracture was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

4.  The criteria for a compensable disability evaluation for 
recurrent aphthous stomatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Diagnostic Code 7806 (2008).

5.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for the Veteran's service- 
connected bowel incontinence have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7, 
§ 4.114, and Diagnostic Code 7319 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in September 2005 with regard to the irritable bowel 
syndrome, recurrent aphthous stomatitis, low back, and right 
foot stress fracture disabilities, and in May 2006 with 
regard to tinnitus.  In May 2006, the Veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for irritable bowel syndrome and a 
compensable initial rating for recurrent aphthous stomatitis, 
originates, however, from the grant of service connection for 
these disabilities.  Consequently, Vazquez-Flores is 
inapplicable to the claims.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The evidence of record also contains reports of VA 
examinations performed in September 2005, October 2005, and 
July 2008.  The examination reports obtained are fully 
adequate and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that the duty to notify and duty to assist have 
been satisfied.  For all the foregoing reasons, the Board 
will proceed to the merits of the Veteran's appeal.  



Service Connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Tinnitus

Analysis

The Veteran underwent a VA examination in July 2008.  He 
reported noise exposure from motors, generators, 
communication devices, catapults, and aircraft as an 
electrician's mate in service.  He stated that there was 
"mild humming" tinnitus in both ears while on active duty 
in the Navy.  He did not report any specific incident of 
onset of tinnitus.  He stated that tinnitus was present when 
in quiet; yet, he was unable to report how frequently he 
experienced the tinnitus.  He reported that he "cannot hear 
things" when the tinnitus is present, which the examiner 
noted is a complaint of hearing loss, not tinnitus.  

Following physical examination, the examiner noted that the 
Veteran had a vague complaint of tinnitus.  The examiner 
noted that hearing was fully within normal limits with no 
evident hearing threshold shifts while on active duty.  The 
Veteran apparently did not report any persistent, recurrent 
tinnitus while on active duty.  The examiner reasoned that 
these factors lead to the opinion that the Veteran's vague 
report of tinnitus is less likely than not related to 
military noise exposure.  

The Board acknowledges the Veteran's service and has 
considered his statements.  However, despite the Veteran's 
contentions otherwise, there is no persuasive evidence to 
support a finding that his current tinnitus is etiologically 
related to service or any incident therein.  Although medical 
evidence demonstrates a current diagnosis of subjective 
tinnitus, such post-service findings fail to establish any 
relationship between the current disability and service.  The 
July 2008 VA examiner indicated that tinnitus is less likely 
than not related to military noise exposure.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
subjective tinnitus.  



Low Back Disability

Analysis

Service treatment records reflect that the Veteran was 
treated for low back pain on several occasions beginning in 
2000.  Reports of Medical Examinations dated in April 2001 
and October 2001 reflect that the Veteran's spine and other 
musculoskeletal were clinically evaluated as normal.  

The Veteran underwent a VA examination in October 2005.  He 
reported low back pain for 4 years.  He stated that the pain 
was constant and localized, and of a crushing and sticking 
nature.

Following physical examination, the examiner made no 
diagnosis because there was no pathology to render a 
diagnosis.  

The Veteran's service treatment records reflect findings 
relating to the disability at issue.  However, based on the 
objective findings in the October 2005 VA examination, there 
is no current diagnosis of a low back disability.  The 
Veteran has otherwise not identified or submitted any medical 
evidence which reflects a current low back disability.  As 
such, in the absence of proof of a present disability, there 
can be no valid claim of service connection.  See Brammer, 
supra.  As there is no evidence of a current disability, it 
is unnecessary for the Board to reach the question of 
etiology of the claimed low back disability.  

While acknowledging the Veteran's belief that a low back 
disability is due to service, it is well established that as 
a layperson, the Veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).



Right Foot Stress Fracture

Analysis

Service treatment records dated in October 2001 reflect that 
the Veteran complained of right foot pain.  The Veteran was 
assessed with a right foot stress fracture in April 2002.  

The Veteran underwent a VA examination in October 2005.  He 
reported a right heel stress fracture since 2001.  He stated 
that there was stiffness at rest and pain while standing or 
walking.  Following physical examination, the examiner made 
no diagnosis because there was no pathology to render a 
diagnosis.  

Although the Veteran's service treatment records reflect 
findings relating to the disability at issue, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of service connection for a right foot stress 
fracture.  Based on the objective findings in the October 
2005 VA examination, there is no current diagnosis of a right 
foot stress fracture.  The Veteran has not identified or 
submitted any medical evidence which shows any current right 
foot stress fracture.  A service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Simply put, service connection is not warranted 
in the absence of proof of current disability.  

Additional evidence in support of the Veteran's service 
connection claim for a right foot stress fracture is his own 
lay assertions.  As a lay person, however, the Veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
Veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the Veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).

Increased Rating Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

Recurrent Aphthous Stomatitis

Criteria & Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected recurrent aphthous 
stomatitis warrants an initial compensable disability rating.  
A January 2006 rating decision granted service connection for 
recurrent aphthous stomatitis and assigned a noncompensable 
disability rating effective December 30, 2005 under 
Diagnostic Code 7899-7806. 

The Veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned Diagnostic Code 7899 pursuant 
to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2008).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.118, DC 
7806, dermatitis or eczema.  Diagnostic Code 7806 provides 
ratings for dermatitis or eczema.  Dermatitis or eczema is to 
be rated under either the criteria under Diagnostic Code 7806 
or to be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability.

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (0 percent) disabling.  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  38 C.F.R. § 4.118.

The Veteran underwent a VA examination in September 2005.  He 
reported a diagnosis of aphthous ulcers for 2 years.  

Upon physical examination, the mandible and maxilla were 
within normal limits.  There was scar formation on the ramus 
and palates.  Inter-incisal motion was more than 40 
millimeters.  The ranges of right and left lateral excursion 
were more than 4 millimeters.  There was slight right 
deviation on wide opening of mandible.  The teeth were within 
normal limits.  The examiner diagnosed aphthous stomatitis 
major.  The examiner noted that subjective factors were 
persistent mouth sores and objective factors were recurrent 
aphthous lesions causing scarring and extreme discomfort.  

VA outpatient treatment records dated in May 2006 reflect 
that the Veteran was assessed with stomatitis vs. aphous 
ulcers vs. mouth discomfort of unknown etiology.  The 
Veteran's oropharynx was pink, with no erosions or lesion.  
The gums and posterior pharynx were within normal limits.  
Dentition appeared within normal limits.  The tongue was 
without lesions.  

Applying the relevant Diagnostic Codes, the Board finds that 
recurrent aphthous stomatitis has not been noted to involve 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected.  Furthermore, applying the relevant 
Diagnostic Codes, the Board finds that there is no evidence 
that intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past 12-month 
period.  Thus, the evidence of record does not show recurrent 
aphthous stomatitis of the type described in the criteria for 
a compensable disability rating.

Irritable Bowel Syndrome

Criteria & Analysis

The present appeal also includes the issue of an increased 
rating for bowel incontinence.  A January 2006 rating 
decision granted service connection for irritable bowel 
syndrome and assigned a 10 percent disability rating 
effective December 30, 2005 under Diagnostic Code 7319. 

Under Diagnostic Code 7319 for irritable colon syndrome, a 10 
percent rating is warranted for moderate irritable colon 
syndrome with frequent episodes of bowel disturbance with 
abdominal distress and a 30 percent rating is warranted for 
severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114.

The Veteran underwent a VA examination in October 2005.  He 
reported a stool leakage problem, occurring less than 1/3 of 
the day in slight amounts and a pad is not needed.  He denied 
hemorrhoids.  

Upon physical examination, there was tenderness of the 
abdomen to palpation.  The examiner diagnosed irritable bowel 
syndrome.  Subjective factor was cramping and objective 
factor was response to medication.  The disability did not 
cause significant anemia or malnutrition.  

Based on the medical evidence of record, the Board must 
conclude that a 30 percent rating is not warranted under 
Diagnostic Code 7319 because although the Veteran has 
complained of a stool leakage problem, there is no competent 
medical evidence to suggest that Veteran's symptoms are 
severe with constant abdominal distress.  In fact, the 
Veteran has never reported any type of abdominal distress.

Further, the Board has also considered other applicable 
Diagnostic Codes such as Diagnostic Code 7332 for impairment 
of sphincter control and Diagnostic Code 7334 for prolapse of 
the rectum.  However, under Diagnostic Code 7332, there has 
been no evidence of the need to wear a pad to warrant a 30 
percent rating.  In fact, the October 2005 VA examination 
report explicitly stated that pads were not required.  
Similarly, a higher rating is also not warranted under 
Diagnostic Code 7334 because there has been no showing that 
the Veteran's symptoms are moderate, persistent or frequently 
recurring.  At the October 2005 VA examination, the Veteran 
himself described the extent of fecal leakage as in slight 
amounts and occurring less than 1/3 of the day.  Thus, the 
Board finds that the Veteran's symptoms are adequately 
contemplated under the current 10 percent rating.  38 C.F.R. 
§ 4.114.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized 
for his recurrent aphthous stomatitis or irritable bowel 
syndrome.  The effect of his recurrent aphthous stomatitis 
and irritable bowel syndrome on his ability to hold 
employment appears to be contemplated by the currently 
assigned disability ratings.  Therefore, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Service connection for tinnitus is not warranted.  

Service connection for a low back disability is not 
warranted.  

Service connection for a right foot stress fracture is not 
warranted.  

An initial compensable rating for recurrent aphthous 
stomatitis is not warranted.  

An initial rating in excess of 10 percent for irritable bowel 
syndrome is not warranted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


